Opinions of the Colorado Supreme Court are available to the
        public and can be accessed through the Judicial Branch’s homepage at
          http://www.courts.state.co.us. Opinions are also posted on the
          Colorado Bar Association’s homepage at http://www.cobar.org.


                                                 ADVANCE SHEET HEADNOTE
                                                                June 8, 2020

                                    2020 CO 49

No. 18SC144, Campbell v. People—Confrontation Clause—Constructive
Amendment—Habitual Offender.

      The supreme court reviews whether the trial court plainly erred by

permitting an expert to testify about a DNA profile developed by a non-testifying

analyst. The court holds that any error in allowing the expert to testify about the

DNA profile was not plain at the time of trial or the time of appellate review.

      The supreme court also reviews whether the prosecution constructively

amended the habitual offender charge against the defendant by mislabeling one

of the defendant’s prior felony convictions in the charging document. The court

concludes that the prosecution adequately alleged the defendant was convicted of

a specific felony and proved that prior conviction as alleged. Accordingly, the

supreme court concludes the mislabeled prior felony resulted in a simple variance

that does not require reversal.

      The court affirms the judgment of the court of appeals and remands the case

with directions.
                 The Supreme Court of the State of Colorado
                 2 East 14th Avenue • Denver, Colorado 80203

                                   2020 CO 49

                      Supreme Court Case No. 18SC144
                    Certiorari to the Colorado Court of Appeals
                     Court of Appeals Case No. 14CA1097

                                   Petitioner:

                             Brandon D. Campbell,

                                        v.

                                  Respondent:

                     The People of the State of Colorado.

                              Judgment Affirmed
                                    en banc
                                  June 8, 2020


Attorneys for Petitioner:
Megan A. Ring, Public Defender
Chelsea E. Mowrer, Deputy Public Defender
      Denver, Colorado

Attorneys for Respondent:
Philip J. Weiser, Attorney General
Elizabeth Rohrbough, Senior Assistant Attorney General
      Denver, Colorado


JUSTICE MÁRQUEZ delivered the Opinion of the Court.
JUSTICE GABRIEL concurs in part and dissents in part, and JUSTICE HOOD
and JUSTICE HART join in the partial concurrence and partial dissent.
¶1    During Brandon D. Campbell’s trial for burglary, an expert from the Denver

Crime Lab testified that a DNA sample taken from Campbell matched a DNA

profile developed from a soda can found at the burglary scene as well as a profile

developed from a partially eaten plum found at another residential burglary. The

plum profile had been developed at an out-of-state lab; the technician who tested

the plum did not testify. Although Campbell objected to evidence of the other

burglary on CRE 404(b) grounds, he did not argue that allowing the Denver Crime

Lab expert to testify about the plum profile violated his confrontation rights. The

jury convicted Campbell of second degree burglary and first degree criminal

trespass.1

¶2    The People also charged Campbell with three habitual offender counts. In

its amended complaint, the prosecution identified one of Campbell’s prior felony

convictions by case number, jurisdiction, and date, but mislabeled the conviction

in that case as “Possession of a Schedule IV Controlled Substance” when instead

he had been convicted of felony trespass. At the habitual criminal hearing, the

prosecution presented the records associated with the case number identified in

the amended complaint and established that Campbell had been convicted of




1 The court of appeals vacated Campbell’s separate conviction for theft; that
conviction is not at issue here.


                                        2
felony trespass. Although the defense acknowledged receiving the records in

discovery and did not object to their admission, it argued that the prosecution

constructively amended the charging document by failing to prove Campbell had

been convicted of possession of a controlled substance as alleged in the amended

complaint. The trial court found that, despite the mislabeled offense, Campbell

had adequate notice of the charges. It therefore adjudicated Campbell a habitual

offender.

¶3       Campbell appealed, arguing for the first time that the admission of the

Denver Crime Lab expert’s surrogate testimony about the plum DNA profile

violated his confrontation rights. Campbell also renewed his contention that the

trial court erroneously allowed the prosecution to constructively amend the

habitual offender charge against him.          The court of appeals rejected both

contentions.

¶4       We granted Campbell’s petition for a writ of certiorari to review his

Confrontation Clause and constructive amendment claims.2 We now hold that




2   Specifically, we granted certiorari review on the following issues:

         1. Whether the district court plainly erred when it allowed a DNA
            expert to give surrogate expert testimony about DNA profile
            results that she did not participate in testing.



                                           3
(1) any error in allowing the Denver Crime Lab expert to testify about the plum

DNA profile was not plain, and (2) the mislabeled offense in the habitual offender

count did not result in a constructive amendment requiring reversal. Accordingly,

we affirm the judgment of the court of appeals and remand with directions to

return the case to the trial court for resentencing and correction of the mittimus in

accordance with the court of appeals’ decision.

                        I. Facts and Procedural History

¶5    As the victim in this case returned home one night, he opened his garage

door to discover a car that did not belong to him and several strangers in his

garage. The victim’s home had been ransacked, and approximately $30,000 in

property had been taken. The burglars fled, and the victim could not identify

them. As police searched the home for evidence, the victim found an opened soda

can that had not been consumed by him or his family. A technician at the Denver

Police Department Crime Laboratory analyzed a sample from the mouth of the

can and created a DNA profile that was matched to Campbell’s DNA profile in the

Colorado Bureau of Investigation’s CODIS database.




      2. Whether the prosecution constructively amended the complaint
         when it charged a specific felony in a habitual offender count but
         introduced evidence of a different felony at the habitual offender
         hearing.


                                         4
¶6    Campbell was arrested and charged with burglary, theft, and criminal

trespass, along with three habitual criminal counts under section 18-1.3-801, C.R.S.

(2019). The prosecution obtained another DNA sample from Campbell to confirm

the CODIS match. After providing the sample, Campbell filed a “Request for Live

Testimony from All Laboratory Employees and Technicians” under section

16-3-309(5), C.R.S. (2019), which requires the prosecution to call laboratory

technicians if the defendant requests such testimony at least fourteen days before

trial. Campbell’s request sought testimony from “any employee or technician

from the Colorado Bureau of Investigation or any employee of the Denver Police

Department” involved in testing.

¶7    The DNA profile from the soda can was later matched to a DNA profile

developed from a partially eaten plum discovered at the scene of another

residential burglary. The plum evidence had been tested at a lab in Virginia, and

the DNA profile was developed there.

¶8    The DNA analyst from the Denver Crime Lab then compared Campbell’s

DNA sample with the profiles developed from the soda can and the plum and

determined that they all matched. The prosecution notified the defense of the

testing and results. Campbell never filed an additional or amended request for

live testimony requesting that the Virginia analyst testify. Instead, Campbell

moved to exclude the evidence of the other burglary, including the plum DNA



                                         5
profile, under CRE 404(b).      The court denied the motion and allowed the

prosecution to introduce evidence of the later burglary to show identity.

                                     A. Trial

¶9    At trial, the defense renewed its objection to the introduction of evidence

from the later burglary on CRE 404(b) and due process grounds. The court

overruled the objection and allowed the DNA analyst from the Denver Crime Lab

to testify as an expert.

¶10   The expert explained that she developed the DNA profiles for the soda can

sample and Campbell’s sample, but did not participate in the Virginia lab’s testing

of the plum sample. She testified that Campbell’s profile, the soda can profile, and

the plum profile all matched.

¶11   On cross-examination, the expert acknowledged that DNA can be

transferred and that it is not possible to determine when or how DNA was

deposited on an object. She also conceded that both the soda can and plum

samples tested negative for saliva and that she could not say the DNA came from

Campbell’s saliva, only that the DNA profile matched Campbell’s.

¶12   During closing arguments, defense counsel did not dispute that it was

Campbell’s DNA on the soda can and the plum, but instead argued that the

prosecution failed to prove that Campbell had deposited the DNA on either object




                                         6
during the burglaries. The jury ultimately convicted Campbell of second degree

burglary, theft, and first degree criminal trespass.

                           B. Habitual Offender Hearing

¶13   The matter then proceeded to a hearing on the habitual criminal charges.

One of the habitual offender counts alleged that Campbell was convicted of a

felony in case number 06CR3890 in Denver District Court on September 14, 2006,

but mislabeled the conviction in that case as “Possession of a Schedule IV

Controlled Substance.” In fact, Campbell’s conviction in case number 06CR3890

was for felony trespass.

¶14   During the hearing on the habitual offender charges, the prosecution

introduced into evidence the “pen pack”3 corresponding to case number 06CR3890

that had been provided to the defense in discovery. These records plainly reflected

that Campbell’s prior conviction associated with Denver District Court case

number 06CR3890 concerned felony trespass, not possession of a controlled

substance.




3 By statute, the prosecution may submit authenticated copies of records of a
defendant’s prior felony convictions and incarcerations as prima facie evidence of
the fact of the convictions and the defendant’s identity. § 18-1.3-802, C.R.S. (2019).
These records are commonly called a penitentiary packet, or “pen pack.”


                                          7
¶15   Defense counsel did not object to the admission of the pen pack. Instead,

during closing, counsel argued that the prosecution failed to prove that Campbell

had been convicted of possession of a controlled substance as alleged in the

information. The parties and the court agreed this was “a notice issue.” The trial

court concluded that Campbell was not prejudiced by the variance because the

prosecution alleged and proved that Campbell was convicted of “a felony.” The

court proceeded to adjudicate Campbell a habitual criminal, concluding that the

prosecution had shown beyond a reasonable doubt that Campbell had sustained

three prior felony convictions.

                                   C. Appeal

¶16   On appeal, Campbell argued that (1) allowing the Denver Crime Lab expert

to testify about the plum profile violated his confrontation rights and (2) the

prosecution constructively amended the habitual criminal charge by identifying

the prior conviction in 06CR3890 as “Possession of a Schedule IV Controlled

Substance” in the information but proving instead the prior conviction in that case

was for felony trespass at the habitual criminal hearing. The court of appeals

rejected both arguments. People v. Campbell, No. 14CA1097, ¶¶ 16, 64 (Feb. 1, 2018).

¶17   First, the division reasoned that Campbell failed to preserve the

confrontation claim because his pretrial request for testimony referred only to

personnel from the Colorado Bureau of Investigation and the Denver Police



                                         8
Department, and he failed to object to the plum profile testimony on Confrontation

Clause grounds in subsequent written objections or during trial. Id. at ¶ 18.

Accordingly, the division reviewed the claim for plain error. Id. at ¶¶ 19–29. At

the time of trial, no Colorado case had addressed the issue of expert testimony

based on DNA profiles generated by non-testifying technicians. Id. at ¶ 22. And

although the U.S. Supreme Court addressed the issue in Williams v. Illinois,

567 U.S. 50 (2012), the fractured decision failed to produce a test endorsed by a

majority of the justices. Campbell, ¶¶ 22–25. Because no clear holding could be

derived from the Williams decision, the division concluded that any error in

admitting the expert testimony here was not so obvious that the trial court should

have intervened absent a confrontation objection. Id. at ¶ 29. Thus, it concluded,

any error was not plain. Id.

¶18     While Campbell’s appeal was pending, a different division of the court of

appeals held in People v. Merritt, 2014 COA 124, ¶ 2, 411 P.3d 102, 103, that

testimony from an expert about an autopsy report prepared by someone else was

testimonial. The Campbell division declined to consider whether the decision in

Merritt rendered any error here obvious at the time of appellate review,

concluding that the obviousness of an error is judged at the time of trial. Campbell,

¶ 27.




                                         9
¶19   The division also rejected Campbell’s argument that the specific underlying

felony listed in the information is an essential element of the habitual offender

charge such that any discrepancy between the felony listed and the felony proved

at the habitual offender adjudication results in a constructive amendment

requiring reversal. Id. at ¶¶ 64, 70–71. The division reasoned that “the essential

element of a habitual charge is the fact of a felony conviction, not commission of a

specific felony.” Id. at ¶ 71. The court thus concluded that the discrepancy here

was a simple variance, and that Campbell’s substantial rights were not prejudiced

because he had adequate notice. Id. at ¶¶ 71–72.

¶20   Finally, the division vacated Campbell’s theft conviction4 and remanded for

resentencing and correction of the mittimus. Id. at ¶¶ 62, 74. The division affirmed

the judgment and sentence in all other respects. Id. at ¶ 74. We granted certiorari

review.

                                   II. Analysis

¶21   We first address Campbell’s claim that the trial court committed plain error

by allowing the Denver Crime Lab expert to testify about the DNA profile




4 The division vacated Campbell’s class 4 felony theft conviction because the
legislature amended the theft statute while Campbell’s case was pending.
Campbell, ¶¶ 48–49. The division remanded the case with instructions for the trial
court to enter a judgment of conviction for class 5 felony theft and resentence
Campbell accordingly. Id. at ¶ 62. That issue is not before us.


                                        10
developed from the plum without testimony from the analyst who actually tested

the sample. We then turn to Campbell’s claim that the discrepancy between the

felony listed in the information as associated with case number 06CR3890 and the

actual prior felony conviction associated with that case number proved at his

habitual criminal adjudication amounted to a constructive amendment requiring

reversal.

                          A. DNA Expert Testimony

¶22    The U.S. and Colorado Constitutions guarantee criminal defendants the

right to confront the witnesses against them. U.S. Const. amend. VI; Colo. Const.

art. II, § 16.

¶23    In Crawford v. Washington, 541 U.S. 36 (2004), the U.S. Supreme Court

interpreted this right to prohibit the “admission of testimonial statements of a

witness who did not appear at trial unless he was unavailable to testify, and the

defendant had had a prior opportunity for cross-examination.” Id. at 53–54, 59; see

also Marshall v. People, 2013 CO 51, ¶ 15, 309 P.3d 943, 946. The question here is

whether the expert testimony referencing the Virginia lab results was testimonial

hearsay for purposes of the Confrontation Clause.5




5Because Campbell does not argue that Colorado’s state constitutional provision
requires a different analysis, we discuss only the federal Confrontation Clause.


                                        11
¶24   Campbell argues that the Virginia lab results were testimonial because they

were generated for a primarily evidentiary purpose (i.e., to establish identity in a

later criminal proceeding) and that the Denver Crime Lab expert’s testimony about

the plum profile was hearsay because it was offered for its truth. See Davis v.

Washington, 547 U.S. 813, 822 (2006) (holding that statements are testimonial when

circumstances objectively indicate that the primary purpose of an interrogation is

to establish events potentially relevant to later criminal prosecution); Melendez-

Diaz v. Massachusetts, 557 U.S. 305, 309–10 (2009) (holding that analysts’ affidavits

reporting results of forensic analysis are testimonial statements for purposes of the

Confrontation Clause). The People respond that the results were not testimonial

under the U.S. Supreme Court’s more recent decision in Williams; they further

argue that the lab results were not hearsay under CRE 703 because they were not

offered for their truth but rather as a basis for the Denver Crime Lab expert’s

testimony.

¶25   Because Campbell did not object to this testimony on Confrontation Clause

grounds at trial, we review his claim for plain error.6 See People v. Vigil, 127 P.3d




6 Campbell argues that he preserved his confrontation objection by filing the
request for live testimony. We disagree and, in fact, denied certiorari review on
this issue.


                                         12
916, 929 (Colo. 2006). Plain error review addresses obvious and substantial errors

that undermine the fundamental fairness of the trial such that they cast serious

doubt on the reliability of the conviction. Scott v. People, 2017 CO 16, ¶ 15, 390 P.3d

832, 835. Plain errors must be so obvious that trial judges should be able to avoid

them without the benefit of an objection. Id. at ¶ 16, 390 P.3d at 835. For an error

to be obvious, it must contravene clear statutory prescription, a well-settled legal

principle, or established Colorado case law. Id.

¶26   Campbell contends that the error in the admission of the expert’s testimony

was obvious at the time of trial because his request for live testimony put the trial

court on notice of the confrontation issue. He further argues that the plainness of

any error should be judged from the time of appellate review, urging this court to

adopt the rule in Henderson v. United States, 568 U.S. 266, 273 (2013) (interpreting

Federal Rule of Criminal Procedure 52(b)’s use of the phrase “plain error” to apply

at the time of appellate review). Campbell maintains that the court of appeals’

decision in Merritt—issued while Campbell’s appeal was pending—rendered the

error plain at the time of Campbell’s appeal.

¶27   We first explain that any error was not plain at the time of trial. Next, we

determine that we need not reach the question of whether to adopt the Henderson

rule because the court of appeals’ decision in Merritt did not render any error here




                                          13
plain at the time of appellate review either. Because any error was not plain,

reversal is not required.

              1. Any Error Was Not Plain at the Time of Trial.

¶28   Generally speaking, scientific reports created for the purpose of establishing

or proving a fact in a criminal trial are testimonial. Melendez-Diaz, 557 U.S. at 311,

329; Hinojos-Mendoza v. People, 169 P.3d 662, 667 (Colo. 2007). To admit such a

report as evidence at trial, a person involved in the preparation of the report, rather

than a surrogate witness who did not participate in the testing, must be called to

testify. Bullcoming v. New Mexico, 564 U.S. 647, 652 (2011); Marshall, ¶¶ 17–20,

309 P.3d at 946–48.

¶29   At the time of Campbell’s trial, the U.S. Supreme Court had narrowly held

in Williams v. Illinois that expert testimony about a DNA profile generated by a

non-testifying technician did not violate the Confrontation Clause. 567 U.S. at

57–58. But the case resulted in a fractured plurality ruling, generating four

separate opinions and no majority rationale.

¶30   During the criminal investigation in Williams, law enforcement sent

evidence to be tested by Cellmark, an external lab. Id. at 59. Cellmark generated

a DNA profile based on that evidence. Id. Rather than call a Cellmark technician

to testify, prosecutors called an expert unaffiliated with Cellmark to testify—based

on the Cellmark report—that the DNA profile produced by the outside lab



                                          14
matched the defendant’s. Id. at 59–61. The trial court admitted the testimony over

the defendant’s Confrontation Clause objection. Id. at 62–64.

¶31   In the plurality opinion, Justice Alito, joined by Chief Justice Roberts and

Justices Kennedy and Breyer, concluded that the expert’s testimony about the

DNA profile did not violate the Confrontation Clause. Id. at 55, 57–58. First, the

plurality reasoned that such out-of-court statements may be relayed by an expert

who is merely explaining the basis of her opinion but is not offering the results for

their truth.7 Id. at 57–58. As a second, independent basis for its decision, the

plurality reasoned that even if the Cellmark report itself had been admitted into

evidence, there would have been no Confrontation Clause violation because

Cellmark created the report for the primary purpose of identifying a suspect,

rather than inculpating the defendant, whom law enforcement had not yet

identified. Id. at 84–85.

¶32   Justice Breyer joined the plurality in full, but wrote separately to emphasize

that he would have set the case for reargument to answer the broader question of

how “the Confrontation Clause appl[ies] to the panoply of crime laboratory




7 The plurality observed that the case involved a bench trial; had Williams been
tried by a jury, the same testimony could not have been admitted without “an
evaluation of the risk of juror confusion and careful jury instructions.” Id. at 72.


                                         15
reports and underlying technical statements written by (or otherwise made by)

laboratory technicians.” Id. at 86 (Breyer, J., concurring).

¶33   Justice Thomas concurred in the judgment but expressly rejected the

plurality’s analysis. Id. at 103–04 (Thomas, J., concurring in the judgment). He

agreed with the dissent that the out-of-court statements were admitted for their

truth and were therefore hearsay. Id. at 104, 110. But Justice Thomas also reasoned

that Cellmark’s statements lacked the necessary formality and solemnity to qualify

as testimonial for Confrontation Clause purposes. Id. at 103, 110–12.

¶34   Justice Kagan, joined by Justices Scalia, Ginsburg, and Sotomayor,

dissented, lamenting that the “clear rule” from Melendez-Diaz and Bullcoming “is

clear no longer.” Id. at 118, 141 (Kagan, J., dissenting). Justice Kagan argued that

under Melendez-Diaz and Bullcoming, the Cellmark DNA profile was both

testimonial and offered for its truth; thus, the expert’s testimony about the DNA

profile violated Williams’s rights under the Confrontation Clause. Id. at 118–41.

In sum, Justice Kagan opined that although the law had been clear under

Melendez-Diaz and Bullcoming, the plurality decision in Williams “left significant

confusion in [its] wake.” Id. at 141.

¶35   Since the fractured decision in Williams, state and federal courts have

struggled to discern a clear test for the admission of expert testimony relying on

DNA test results performed by a non-testifying analyst. E.g., United States v. Pablo,



                                          16
696 F.3d 1280, 1293 (10th Cir. 2012) (holding that any error in admitting expert

testimony was not plain in part because it “is a nuanced legal issue without clearly

established bright line parameters, particularly in light of the discordant . . . divide

of opinions in Williams”).8

¶36   Here, as in Williams, local law enforcement outsourced DNA testing and an

expert then testified relying on the results of testing performed by someone else.

But the defense here failed to object to the admission of such testimony on

Confrontation Clause grounds. Given the absence of clear guidance in Williams,

any error here was not so obvious that the trial judge should have identified it

without the benefit of an objection. Indeed, five Justices in Williams agreed, albeit




8 See also, e.g., United States v. Maxwell, 724 F.3d 724, 727 (7th Cir. 2013) (“[Williams]
left no clear guidance about how exactly an expert must phrase its testimony about
the results of testing performed by another analyst in order for the testimony to be
admissible.”); State v. Walker, 212 A.3d 1244, 1260 (Conn. 2019) (“[C]ourts have
struggled to determine the effect of Williams, if any, on the legal principles
governing confrontation clause claims.”); Jenkins v. United States, 75 A.3d 174, 176
(D.C. 2013) (“[T]he splintered decision in Williams, which failed to produce a
common view shared by at least five Justices, creates no new rule of law that we
can apply in this case.”); State v. Norton, 117 A.3d 1055, 1069 (Md. 2015) (“[M]any
other courts also have struggled to interpret Williams and apply its tenets.”);
Commonwealth v. Tassone, 11 N.E.3d 67, 71 n.1 (Mass. 2014) (“In the wake of the
fractured plurality decision in [Williams], courts have struggled to find any such
common denominator that may constitute its holding.”); State v. Dotson,
450 S.W.3d 1, 68 (Tenn. 2014) (“The Supreme Court’s fractured decision in Williams
provides little guidance and is of uncertain precedential value because no
rationale . . . garnered the support of a majority of the Court.”).


                                           17
for different reasons, that the admission of such testimony did not violate the

Confrontation Clause. Thus, we cannot say that any error was plain at the time of

trial.

                2. Merritt Did Not Render Any Error Here Plain.

¶37      Campbell argues in the alternative that the error in admitting the expert’s

testimony was obvious at the time of his appeal given the court of appeals’ ruling

in Merritt. See Merritt, ¶ 49, 411 P.3d at 109. Campbell urges this court to adopt

the rule in Henderson, in which the U.S. Supreme Court held that under Federal

Rule of Criminal Procedure 52(b), courts must evaluate whether an error is plain

at the time of appellate review, not the time of trial. 568 U.S. at 277.

¶38      We need not decide whether to adopt the rule in Henderson because we

conclude that any error here was not plain, even under Merritt.

¶39      In Merritt, the division addressed whether expert testimony about an

autopsy report prepared by another person should have been excluded as

testimonial hearsay. ¶ 2, 411 P.3d at 103. To determine whether the report was

testimonial, the division looked to the purpose for which it was made. Id. at ¶ 44,

411 P.3d at 108. It observed that “[c]oroners perform autopsies for a variety of

reasons,” including determining the manner of death for the police, insurance

companies, tort lawyers, and decedents’ families. Id. at ¶ 43, 411 P.3d at 108. Even

within the context of a criminal investigation, autopsies are performed for



                                          18
purposes as varied as identifying and ruling out causes of death, building a case

against an individual, and discovering information that may inculpate or

exculpate a particular individual such as time of death, type of murder weapon,

or information about the killer including height, dominant hand, and physical

strength. Id. Given the varied reasons for which an autopsy report may be

prepared, the division concluded that whether an autopsy report is testimonial is

a fact-specific inquiry. Id. at ¶ 44, 411 P.3d at 108.

¶40   Reasoning that Williams provided no clear guidance on the issue, the

division concluded that the autopsy report was testimonial because it was created

primarily for the purpose of gathering evidence to be used in a future criminal

prosecution. Id. at ¶¶ 45–49, 411 P.3d at 108–09; see also Davis, 547 U.S. at 822

(articulating the primary purpose test); Hinojos-Mendoza, 169 P.3d at 667 (holding

that a report was testimonial because its sole purpose was to analyze a substance

in anticipation of criminal prosecution). Because the autopsy report itself was not

admitted at trial, the division explained that some of the expert’s statements may

have been based on the report and thus may have been testimonial hearsay, other

statements were not, and still others were testimonial hearsay invited by defense

counsel. Id. at ¶¶ 50–59, 411 P.3d at 109–10. The division ultimately concluded

that the admission of the expert’s testimony was harmless beyond a reasonable

doubt. Id. at ¶ 60, 411 P.3d at 110.



                                           19
¶41   Even setting aside the fact that one division of the court of appeals is not

bound by another division, People v. Smoots, 2013 COA 152, ¶ 21, 396 P.3d 53, 57,

the opinion in Merritt did not render any Confrontation Clause error obvious here.

Merritt addressed issues unique to autopsy reports and did not purport to set out

a broad rule for other types of testing, evidence, or reports. Moreover, it is unclear

from the record here why the plum was sent to the Virginia lab, including whether

it was to identify the burglar or build a case specifically against Campbell. While

one could argue the similarities between this case and Merritt, we cannot say a

judge would be expected to recognize those similarities without the benefit of an

objection. Because Merritt did not render any error here obvious, we decline to

decide whether to adopt Henderson and continue to leave that question open. See

Howard-Walker v. People, 2019 CO 69, ¶ 5, 443 P.3d 1007, 1008–09; Garcia v. People,

2019 CO 64, ¶ 28, 445 P.3d 1065, 1070.

¶42   Accordingly, because any error was not plain, reversal is not required.

                          B. Habitual Offender Count

¶43   Campbell argues that the discrepancy between the felony identified in the

habitual offender count as associated with case number 06CR3890 and the actual

prior felony conviction associated with that case number proved at his habitual

offender hearing amounted to a constructive amendment requiring reversal. On

the facts here, we disagree.



                                         20
¶44   “An information is sufficient if it advises the defendant of the charges he is

facing so that he can adequately defend himself and be protected from further

prosecution for the same offense.” Cervantes v. People, 715 P.2d 783, 785 (Colo.

1986) (quoting People v. Albo, 575 P.2d 427, 429 (Colo. 1978)). “The notice given to

a defendant of the charges against him should be sufficient to ensure that he is not

taken by surprise by the evidence offered at trial.” Id.

¶45   A variance occurs when the charge contained in the charging instrument

differs from the charge for which a defendant is convicted. People v. Rodriguez,

914 P.2d 230, 257 (Colo. 1996). Colorado law recognizes two types of variances. A

simple variance “occurs when the evidence presented at trial proves facts

materially different from those alleged in the charging document.” People v. Smith,

2018 CO 33, ¶ 25, 416 P.3d 886, 892. A simple variance generally does not require

reversal as long as the proof upon which the conviction is based corresponds to an

offense that was clearly set out in the charging instrument. Rodriguez, 914 P.2d at

257. By contrast, a constructive amendment occurs when the variance “changes

an essential element of the charged offense.” People v. Rediger, 2018 CO 32, ¶ 48,

416 P.3d 893, 903 (quoting Rodriguez, 914 P.2d at 257). Even then, “[n]o indictment,

information, felony complaint, or complaint shall be deemed insufficient nor shall

the trial, judgment, or other proceedings thereon be reversed or affected by any

defect which does not tend to prejudice the substantial rights of the defendant on



                                         21
the merits.”    § 16-10-202, C.R.S. (2019); see also Crim. P. 7(e) (permitting

amendments to an information as to form any time before the verdict or finding if

no additional or different offense is charged and the substantial rights of the

defendant are not prejudiced).

¶46   Campbell argues that the prosecution’s failure to prove the specific prior

felony conviction listed in the information resulted in a constructive amendment

of the habitual criminal count, requiring reversal. Although we agree that the

habitual criminal statute requires proof of a specific prior felony conviction, we

conclude that here, the prosecution adequately alleged that Campbell was

convicted of a specific felony; namely, a conviction in Denver District Court case

number 06CR3890. Because the prosecution proved that prior felony conviction

as alleged in the information, the variance here was a simple variance that did not

prejudice Campbell’s substantial rights.

           1. The Habitual Criminal Statute Requires Proof of a
                       Specific Felony Conviction.

¶47   The habitual criminal statute does not establish a substantive offense but

instead provides for increased penalties for repeat offenders based on a

defendant’s previous convictions.    Under section 18-1.3-801(2)(a)(I), a person

convicted of any felony who has been three times previously convicted “of a

felony” shall be adjudged a habitual criminal and shall be sentenced to four times

the maximum presumptive range. Id. Section 18-1.3-803, C.R.S. (2019), establishes


                                        22
the procedures for habitual offender proceedings. That provision requires that an

information seeking the increased penalties authorized under section 18-1.3-801

“shall allege that the defendant on a date and at a place specified was convicted of a

specific felony.” § 18-1.3-803(2) (emphases added). The prosecution bears the

burden to prove beyond a reasonable doubt “that the defendant has been

previously convicted as alleged.” § 18-1.3-803(4)(b) (emphasis added).

¶48   The court of appeals concluded that “the essential element of a habitual

charge is the fact of a felony conviction, not commission of a specific felony.”

Campbell, ¶ 71. On this point, we disagree. Based on the plain language of sections

18-1.3-801 and -803, we conclude that adjudication as a habitual offender requires

proof of a specific prior felony conviction.

¶49   In general, a charging instrument serves the constitutional purpose of

providing a defendant with notice of the charges against him.9 People v. Williams,




9A charging instrument also serves to protect a defendant from double jeopardy.
People v. Williams, 984 P.2d 56, 60 (Colo. 1999). That is, a charging instrument must
be sufficient to allow a defendant “to plead the judgment to bar further
prosecutions for the same offense.” People v. Moody, 674 P.2d 366, 370 (Colo. 1984)
(Lohr, J., dissenting). But these double jeopardy principles are less salient in the
habitual offender context because “habitual offender” is a status, not an offense.
See People v. Porter, 2015 CO 34, ¶ 30, 348 P.3d 922, 928–29. Accordingly, our
analysis here focuses on the charging instrument’s purpose of providing a
defendant with notice.


                                         23
984 P.2d 56, 60 (Colo. 1999); see also People v. Moody, 674 P.2d 366, 370 (Colo. 1984)

(Lohr, J., dissenting). The statutory requirements for charging a defendant as a

habitual offender serve a similar purpose. Defenses to a habitual offender charge

can include challenges to the defendant’s identity, see Brown v. People, 238 P.2d 847,

850 (Colo. 1951), and whether the underlying conviction was constitutionally

obtained, see Lacy v. People, 775 P.2d 1, 6 (Colo. 1989). If the prosecution were

allowed to merely allege that the defendant was previously convicted of three

felonies without identifying the specific convictions, a defendant could not

prepare such defenses. The same due process concerns would arise if, in the midst

of the habitual criminal hearing, the prosecution was permitted to substitute a

different felony conviction for the one charged in the information. Therefore, we

conclude that the habitual criminal statute requires the prosecution to allege and

prove a specific prior felony conviction.

              2. The Discrepancy Here Was a Simple Variance,
                      Not a Constructive Amendment.

¶50   Here, we conclude that the information adequately alleged that Campbell

was previously convicted of a specific felony by identifying the prior conviction’s

case number, jurisdiction, and date.

¶51   To reiterate, the habitual offender statute does not itself establish a

substantive offense. When proving beyond a reasonable doubt under section

18-1.3-803(4)(b) that the defendant has been “previously convicted,” the


                                         24
prosecution need not re-establish the elements of that underlying offense. Rather,

for purposes of establishing that the defendant is a habitual criminal and subject

to enhanced penalties, the prosecution need only establish the fact of the prior

conviction.

¶52     As noted, the information in this case alleged Campbell was convicted of a

felony in case number 06CR3890 in Denver District Court on September 14, 2006,

but mistakenly identified the felony associated with that case number as

“Possession of a Schedule IV Controlled Substance” when in fact the conviction in

06CR3890 was for felony trespass.10

¶53     At trial, relying on the pen pack documents associated with case number

06CR3890, the prosecution proved beyond a reasonable doubt that Campbell had

been convicted of a felony in that case; namely, criminal trespass. Thus, the

evidence at trial established proof of the prior felony conviction in Denver District

Court case number 06CR3890, as alleged in the charging instrument. See Rodriguez,

914 P.2d at 257. Because the prosecution proved the prior felony conviction

associated with the case number, jurisdiction, and date alleged in the information,

the discrepancy between the felony offense listed in the information (possession




10   Notably, case number 06CR3890 concerned only one felony conviction.


                                         25
of controlled substance) and the actual conviction in that case (felony trespass) was

a simple variance, not a constructive amendment. The information put Campbell

on notice that he was alleged to have been convicted of a felony in Denver District

Court case number 06CR3890; the prosecution proved at the hearing that he was,

in fact, convicted of felony trespass in that case. Because the prosecution proved

the prior felony conviction in case number 06CR3890 as alleged in the information,

the variance here was a simple variance that did not prejudice Campbell’s

substantial rights.

¶54   Campbell does not claim any prejudice to his substantial rights with regard

to the error in the information. The pen pack materials presented at trial were

provided to the defense in discovery. These documents plainly revealed that the

felony conviction associated with case number 06CR3890 concerned felony

trespass, not drug possession. In fact, the record suggests that defense counsel

was well aware of the discrepancy. Campbell therefore had actual notice that the

felony conviction associated with case number 06CR3890 concerned felony

trespass. See Moody, 674 P.2d at 370–71 (Lohr, J., dissenting) (“If the defendant is

aware of a defect in the charge before trial, this reflects on whether he is prejudiced

by it.”). He does not argue how he would have challenged the prosecution’s case

differently had the information properly labeled the nature of the offense. See

People v. Pahl, 169 P.3d 169, 178 (Colo. App. 2006) (holding that a simple variance



                                          26
did not affect defendant’s substantial rights where “defendant [did] not complain

he was unaware of the essential facts[,] . . . argue he would have challenged the

prosecution’s case differently, [or] indicate he could have produced different

evidence in his defense”). In short, he has not alleged or demonstrated that he was

prejudiced by the discrepancy between the felony mistakenly identified in the

information as associated with case number 06CR3890 and the prior felony

conviction associated with that case number established at the habitual criminal

hearing.

¶55   Accordingly, we conclude that the variance here was not a constructive

amendment, but rather, a simple variance that did not prejudice Campbell’s

substantial rights.

                                 III. Conclusion
¶56   We affirm the judgment of the court of appeals and remand with directions

to return the case to the trial court for resentencing and correction of the mittimus

in accordance with the court of appeals’ decision.

JUSTICE GABRIEL concurs in part and dissents in part, and JUSTICE HOOD
and JUSTICE HART join in the partial concurrence and partial dissent.




                                         27
JUSTICE GABRIEL, concurring in part and dissenting in part.

¶57   I agree with the majority’s conclusion that the trial court did not plainly err

in admitting the expert testimony regarding the DNA testing on the plum. Maj.

op. ¶¶ 4, 28–42. I disagree, however, with the majority’s conclusion that, as to

added count six of the complaint and information, which was one of the habitual

criminal counts, the prosecution’s proof amounted to a simple variance that was

not prejudicial. Id. at ¶¶ 43–55. In that count, the prosecution offered proof of a

prior conviction for criminal trespass when it charged a prior conviction for

possession of a schedule IV controlled substance. In my view, the pertinent

statutes make clear that the specific prior conviction is an essential element of the

habitual criminal charge, and because I do not agree that the prosecution charged

the criminal trespass that it ultimately proved, I believe that the circumstances

here established a constructive amendment of the charging instrument and that

reversal is therefore required.

¶58   I thus respectfully concur in part with and dissent in part from the majority’s

opinion.

                             I. Factual Background

¶59   The material facts are not disputed. In count six, the prosecution alleged

that on September 14, 2006, Campbell was convicted in Denver District Court Case

No. 06CR3890 of possession of a schedule IV controlled substance.



                                         1
¶60   Notwithstanding what it charged in that count, at the habitual criminal trial,

the prosecution did not prove that Campbell had previously been convicted of

possession of a schedule IV controlled substance. Instead, it proved that he had

previously been convicted of criminal trespass.

¶61   At the close of the evidence, Campbell argued that the prosecution had

presented no evidence that he had a prior conviction for possession of a

schedule IV controlled substance, as the prosecution had alleged, and therefore he

was entitled to judgment on count six. The prosecution did not deny its lack of

proof of a prior drug possession conviction but responded that the issue was one

of notice because the mittimus and pen pack that it had introduced into evidence

showed that the case number associated with count six actually involved a

criminal trespass conviction. The prosecution further argued that Campbell was

on notice of the true nature of the crime at issue because the discovery that he had

received revealed the actual conviction, as opposed to what the prosecution had

alleged in the charging instrument.

¶62   The trial court found that the prosecution had, in fact, charged a prior

conviction for possession of a schedule IV controlled substance but then proved a

prior conviction for criminal trespass. The court concluded, however, that the

prosecution was not required to prove the specific felony that it had alleged.

Rather, the prosecution needed only to prove “a felony.” Moreover, the court



                                         2
agreed with the prosecution that its failure to prove the specific felony charged

was a notice issue and that, on the facts of this case, Campbell had suffered no

prejudice.

¶63   The question now before us is whether this variance in proof amounted to a

constructive amendment requiring reversal, or whether it was a simple variance

that was amenable to a prejudice analysis. Unlike the majority, I believe it was a

constructive amendment.

                                     II. Analysis

¶64   I begin by setting forth the applicable statutory provisions. I then discuss

the distinctions between constructive amendments and simple variances. I end

my analysis by applying the foregoing law to the facts of this case, and I conclude

that this case involved a constructive amendment that requires reversal.

                         A. Applicable Legal Principles

¶65   Section 18-1.3-801(2)(a)(1), C.R.S. (2019), provides for increased penalties for

habitual criminals who have been convicted of “a felony” on three prior occasions.

¶66   Section 18-1.3-803, C.R.S. (2019), in turn, provides, in pertinent part:

      (2) An information or indictment seeking the increased penalties
      authorized by section 18-1.3-801 shall identify by separate counts each
      alleged former conviction and shall allege that the defendant on a date and
      at a place specified was convicted of a specific felony. If any such conviction
      was had outside this state, the information or indictment shall allege
      that the offense, if committed in this state, would be a felony.




                                            3
      ....

      (4) If the defendant denies that he or she has been previously
      convicted as alleged in any count of an information or indictment, the
      trial judge, or a replacement judge as provided in subsection (1) of
      this section, shall determine by separate hearing and verdict whether
      the defendant has been convicted as alleged.

(Emphases added.)

¶67   Our case law has recognized two types of variances between the charge

contained in a charging instrument and the charge for which a defendant is

convicted. People v. Rodriguez, 914 P.2d 230, 257 (Colo. 1996). A simple variance

occurs when the terms of the charge are unchanged but the evidence at trial

establishes facts that are materially different from those alleged in the charging

instrument. Id. A constructive amendment, in contrast, changes an essential

element of the charged offense, thereby altering the substance of the charging

instrument. Id.

¶68   In the case of a simple variance, a court will generally sustain the conviction

as long as the proof on which it was based corresponds to an offense that was

charged in the charging instrument. Id. The question is one of prejudice, for, as

our legislature has provided, “No indictment, information, felony complaint, or

complaint shall be deemed insufficient nor shall the trial, judgment, or other

proceedings thereon be reversed or affected by any defect which does not tend to




                                         4
prejudice the substantial rights of the defendant on the merits.” § 16-10-202, C.R.S.

(2019).

¶69   A constructive amendment, however, requires reversal because our

constitution prohibits amendments that effectively subject a defendant to the risk

of conviction for an offense that was not charged in the charging instrument.

Rodriguez, 914 P.2d at 257; see also People in Interest of H.W., 226 P.3d 1134, 1137

(Colo. App. 2009) (“Unlike simple variances, constructive amendments effectively

subject a defendant to the risk of conviction for an offense that was not originally

charged in the charging instrument. Consequently, constructive amendments are

per se reversible error, whereas simple variances are not reversible unless they

prejudice a defendant’s substantive rights.”) (citations omitted).

                         B. Constructive Amendment

¶70   Applying the foregoing principles here, I would conclude that the facts of

this case established a constructive amendment, not a simple variance. As noted

above, section 18-1.3-803(2) requires the prosecution to allege that the defendant

on a date and at a place specified was convicted of “a specific felony.” Moreover,

section 18-1.3-803(4) requires the court to determine, at a separate hearing,

whether the defendant has been convicted “as alleged.”

¶71   In my view, this statutory language makes clear that the specific felony

underlying the habitual criminal count at issue is an essential element of that



                                         5
count. If, as the People contend and the majority at least implicitly opines, it were

not, then the language of sections 18-1.3-803(2) and (4) would be meaningless. We,

however, may not construe a statute so as to render any of its terms meaningless.

See Doubleday v. People, 2016 CO 3, ¶ 20, 364 P.3d 193, 196 (noting that we read the

statutory scheme as a whole, “giving consistent, harmonious, and sensible effect

to all of its parts”).

¶72    Because I believe that the allegation of a specific felony is an essential

element of a habitual criminal count, I would conclude that the prosecution’s proof

in this case of a different felony from the one that it specifically charged, by name,

in the complaint and information constituted a constructive amendment and

therefore requires reversal. See Rodriguez, 914 P.2d at 257; H.W., 226 P.3d at 1137.

¶73    Our decision in Casadas v. People, 304 P.2d 626 (Colo. 1956), which has been

on the books for over six decades, is substantially on point. In Casadas, the

defendant was charged with the crime of conspiracy to commit “fictitious check”

and the charging instrument purported to cite the pertinent statute. Id. at 627. The

cited statute, however, had “nothing to do with checks,” and the prosecution

introduced no evidence that “tended in the least to prove any offense” defined by

the cited statute. Id. As a result, at the conclusion of the evidence, the defendant

moved for a directed verdict of not guilty. Id. The trial court, however, denied

that motion and granted the prosecution leave to amend the charged count to



                                          6
conform to the evidence, although we noted that no amendment was ever made.

Id.1 The defendant was then convicted of the crime of conspiracy to commit

“fictitious check,” not the crime identified by statutory citation in the charging

instrument. Id.

¶74   The defendant appealed, and we reversed the judgment, concluding that the

defendant’s motion for a directed verdict should have been sustained. Id. at 628.

In so concluding, we first stated, “Where a count of an information in a criminal

case identifies with particularity the exact section of the statute upon which a

prosecution is based, as in the instant case, no other statute can be substituted for

the one actually selected as forming the subject matter of the prosecution.” Id.

¶75   We then said:

      An accused person is entitled to be tried on the specific charge
      contained in the information, and after a plea of not guilty has been
      entered and the people have submitted all the evidence which the
      prosecutor desires to present to sustain that charge, no amendment
      can be made thereto which changes entirely the substance of the crime
      which defendant is alleged to have committed. This is exactly what
      the trial court undertook to do in this case by granting leave [to
      amend].

Id.




1 We further noted, “By this statement we do not mean to infer that under the
circumstances here present such amendment could have been made.” Id.


                                         7
¶76    Here, as in Casadas, the prosecution charged a specific crime and then

provided additional identifying information that was inconsistent with the crime

specified. Id. at 627. Likewise, here, as in Casadas, at the conclusion of the

prosecution’s case, the defendant requested the entry of judgment in his favor,

arguing that the prosecution had not proved the crime that it had specifically

alleged, but the trial court denied that motion, rejecting the defendant’s assertion

that the prosecution was bound by the crime charged. Id. These facts led us to

conclude in Casadas that the defendant was entitled to be tried on the specific

charge contained in the information and that the prosecution could not amend the

charges after the close of the evidence to change the substance of the crime that the

defendant was alleged to have committed. Id. at 628. In my view, we should reach

the same result here. Campbell had every right to rely on the specific crime that

the prosecution charged, particularly given that the prosecution was statutorily

required to allege the specific crime at issue and it only identified one specific

crime. Moreover, for the reasons set forth in Casadas, the prosecution should not

be permitted to remedy such an error by amending the charging instrument after

it has rested its case.

¶77    For several reasons, I am unpersuaded by the People’s assertion that it was

sufficient for the prosecution to allege the case number in which Campbell was

previously convicted and that any error regarding the prior conviction at issue



                                         8
should be deemed to have been resolved in the discovery process. Nor can I agree

with the majority’s view that citing a case number, jurisdiction, and date of a prior

proceeding is sufficient to charge a defendant with the felony at issue therein,

notwithstanding the fact that the complaint and information specified, by name, a

different felony. Maj. op. ¶ 50.

¶78   First, I do not believe that we demand too much by requiring the

prosecution to charge the correct underlying conviction (and, if it did not do so, to

amend its charge on a timely basis). This is particularly true here, where the

prosecution is seeking increased penalties pursuant to a statutory scheme that

expressly required it to allege the specific felony underlying the habitual criminal

count at issue. See § 18-1.3-803(2).

¶79   Second, I respectfully disagree with the majority’s view that citing a case

number, jurisdiction, and date of a prior felony satisfies the statutory requirement

that the prosecution allege the specific felony underlying the habitual criminal

count that it intends to prove. See id. The statute does not require merely that the

complaint and information allege sufficient information to allow a defendant to

determine the underlying felony. Nor does the statute say that it is sufficient for

the prosecution to allege and prove a prior felony “associated with” an identified

case number, jurisdiction, and date, as the majority asserts. Maj. op. ¶ 52. The

statute expressly requires the prosecution to allege the specific felony. Under the



                                         9
majority’s reasoning, however, the prosecution need not allege any specific felony

at all.     It need only allege a case number, jurisdiction, and date of a prior

proceeding. But that is not what section 18-1.3-803(2) says, and we are not at

liberty to ignore or rewrite a statutory mandate.

¶80       Third, I am unpersuaded by the People’s (and the majority’s) apparent

premise that Campbell should have been able to discern the correct underlying

conviction based on the cited case number. Besides the above-noted fact that

section 18-1.3-803(2) requires more than this, the People’s and the majority’s

premise presumes that Campbell would have assumed that the case number was

correct and that the specifically identified crime was incorrect.        I, however,

perceive no basis for such an assumption. Indeed, given that section 18-1.3-803(2)

requires the prosecution to allege the specific felony and not a specific case

number, the more appropriate presumption would seem to be that the identified

conviction was correct and that the case number was incorrect.

¶81       Finally, I cannot agree with a rule that allows a court to overlook the fact

that the prosecution pleaded the wrong charge and did not timely correct its error,

based on a theory that the discovery process would have remedied the error. Such

a rule would undermine the due process principles requiring the prosecution to

allege in the charging instrument what it intends to prove because what the

prosecution charges will no longer matter. A conviction will be upheld as long as



                                           10
the prosecution can point to something in discovery suggesting that the defendant

had notice of what the prosecution ultimately proved, regardless of what the

prosecution had charged.      Moreover, under such a rule, most, if not all,

constructive amendments would morph from questions of due process and proper

pleading into questions of prejudice, thereby effectively eliminating any

distinction between constructive amendments and simple variances and

overturning decades of settled case law in the process. With respect, I cannot abide

such a result.

                                 III. Conclusion

¶82   Today, the majority adopts a rule that effectively allows prosecutors to

convict defendants on charges different from those specifically alleged, by name,

in the charging instruments. Although this rule is announced in a case involving

a habitual criminal count, I do not see why the rule would be limited to this

context. Instead, it would appear to apply to any charged crime and, thus, would

seem to allow the prosecution in any case to convict a defendant of a charge other

than one expressly alleged in a charging instrument, as long as the defendant can

be said to have been given notice, either elsewhere in the charging instrument or

in discovery, of what the prosecution ultimately proved. Because I believe that

such a rule would violate a defendant’s right to due process, I cannot subscribe to

it.



                                        11
¶83   For these reasons, I would conclude that when, in connection with habitual

criminal counts, the prosecution charges a prior conviction of a specifically

identified felony but then proceeds to prove a different felony without timely

amending the charging instrument, the prosecution has constructively amended

that charging instrument and reversal is required. Accordingly, I would reverse

the judgment of conviction on count six and remand this case for further

proceedings.

¶84   To this extent, I respectfully dissent from the majority’s opinion.

      I am authorized to state that JUSTICE HOOD and JUSTICE HART join in

this concurrence in part and dissent in part.




                                        12